                  Case 1:19-cv-01708-KBJ Document 1-1 Filed 06/12/19 Page 1 of 2
                                                  C
                                                  IVILCOVERSHEET
JS
 -44(R
     ev.6
        /17DC
            )
 I
 .(a
   )PLA
      INT
        IFFS                                                      DEFENDANTS
Wei
  r,Rober
        tD.
          ,Ferguson
                  ,Pa
                    tr
                     ick W
                         .,Pa
                            tte
                              rson
                                 ,Lu
                                   the
                                     r                           Un
                                                                  itedSta
                                                                        teso
                                                                           fAmerica
                                                                                  ,Admira
                                                                                        lKa
                                                                                          rlL
                                                                                            .Schu
                                                                                                ltz
                                                                                                  ,2703
F.
 ,W i
    l
    liams
        ,DavidR.                                                 Ma
                                                                  rtinLu
                                                                       therK
                                                                           ingJ
                                                                              r.Avenue
                                                                                     ,SE Wash
                                                                                            ing
                                                                                              ton
                                                                                                ,DC20020


 (b
  )COUNTYOFRES
             IDENCEOFFIRSTLISTEDPLAINT
                                     IFF___
                                          ___99999
                                            ___
                                              ___
                                                ___
                                                  ___
                                                    ___             COUNTYOFRES
                                                                              IDENCEOFFIRSTLISTEDDEFENDANT____
                                                                                                             ___
                                                                                                               ___
                                                                                                                 ___
                                                                                                                   ____
                                                                                                                      ___
                                                                                                                        _
               (EXCEPTINU.S
                          .PLAINTIFFCASES
                                        )                                         (INU
                                                                                     .S.PLAINTIFFCASESONLY)
                                                                       NOTE
                                                                          :INLANDCONDEMNAT
                                                                                         IONCASES
                                                                                                ,USETHELOCAT
                                                                                                           IONOFTHETRACTOFLANDINVOLVED

 (
 c)ATTORNEYS(F
             IRMNAME
                   ,ADDRESS
                          ,ANDTELEPHONENUMBER
                                            )                     ATTORNEYS(
                                                                           IFKNOWN
                                                                                 )

Jona
   thanHa fe
           tz
Amer
   icanCivi
          lLibe
              rt
               iesUnionFounda
                            tion
25BroadStree
           t,18
              thFloo
                   r
NewYork
      ,NY10004(212 )549-2500

 I
 I.BAS
     ISOFJUR
           ISD
             ICT
               ION                                     III
                                                         .C ITIZENSHIPOFPR  INCIPALPART IES(PLACEANxINONEBOXFOR
   (PLACEANxINONEBOXONLY
                       )                               PLAINT
                                                            IFFANDONEBOXFORDEFENDANT
                                                                                   )FORD
                                                                                       IVERSITYCASESONLY!

 o 1U.S.Government o 3FederalQuestion                                    PTF   DFT                        PTF   DFT

      P
      lain
         ti
          ff                  (U
                               .S.G
                                  ove
                                    rnm
                                      entN
                                         otaP
                                            art
                                              y) C
                                                 it
                                                  izeno
                                                      fth
                                                        isS
                                                          tat
                                                            e                 o1 o1             Inco
                                                                                                   rpo
                                                                                                     rat
                                                                                                       edorP
                                                                                                           rin
                                                                                                             cip
                                                                                                               alP
                                                                                                                 lac
                                                                                                                   e         o4 o4
                                                                                                ofBus
                                                                                                    ine
                                                                                                      ssinTh
                                                                                                           isS
                                                                                                             tat
                                                                                                               e
 o 2U.S.Government o 4Diversity                        C
                                                       it
                                                        izeno
                                                            fAno
                                                               the
                                                                 rSt
                                                                   ate        o2 o2             Inco
                                                                                                   rpo
                                                                                                     rat
                                                                                                       edandP
                                                                                                            rin
                                                                                                              cip
                                                                                                                alPla
                                                                                                                    ce       o5 o5
      D
      efend
          ant                  (
                               Ind
                                 icat
                                    eCiti
                                        zen
                                          shipo
                                              f
                                                                                                ofBus
                                                                                                    ine
                                                                                                      ssinAno
                                                                                                            therS
                                                                                                                tat
                                                                                                                  e
                               Pa
                                rt
                                 iesini
                                      temII
                                          I)           Ci
                                                        t
                                                       Fo
                                                         i
                                                         r
                                                          z
                                                          eno
                                                          e
                                                             rSub
                                                                j
                                                          ignCoun
                                                                t
                                                                 e
                                                                 r
                                                                  c
                                                                  to
                                                                  y
                                                                    fa        o3 o3             Fo
                                                                                                 reignN
                                                                                                      ation                  o6 o6
                                     IV
                                      .CASEASS
                                             IGNMENTANDNATUREOFSU
                                                                IT
         (P
          lac
            eanXinon
                   eca
                     tego
                        ry,A
                           -N,tha
                                tbe
                                  str
                                    epr
                                      esen
                                         tsyou
                                             rCau
                                                seo
                                                  fAc
                                                    tionandon
                                                            einaco
                                                                 rre
                                                                   spond
                                                                       ingNa
                                                                           tur
                                                                             eofSu
                                                                                 it
                                                                                  )
 o A. Antitrust o B. PersonalInjury/                        o C. AdministrativeAgency                  o D. TemporaryRestraining
                               M
                               alp
                                 rac
                                   ti
                                    ce                              R
                                                                    evi
                                                                      ew                                         O
                                                                                                                 rder
                                                                                                                    /Pre
                                                                                                                       lim
                                                                                                                         ina
                                                                                                                           ry
     410 An
          ti
           tru
             st                                                                                                  In
                                                                                                                  junct
                                                                                                                      ion
                         310Airplan e                           151 M edica reA ct
                         315Airplan eP rodu c
                                            tLiabili
                                                   ty                                                   Anynatureofsui
                                                                                                                     tfromanycatego
                                                                                                                                  ry
                         320Assau lt
                                   ,L ibel &Sland er         So
                                                              cia
                                                                lSecu r
                                                                      ity
                                                                                                        maybesele
                                                                                                                ctedforth
                                                                                                                        isca
                                                                                                                           tego
                                                                                                                              ryo f
                                                                861H IA(  1395 f
                                                                               f)
                         330Fed eralEmp  loyer
                                             sL iabi
                                                   lity                                                 cas
                                                                                                          eassignment
                                                                                                                    .
                                                                862B lackLung(923   )
                         340 Marin e
                                                                863D IWC   /DIWW(  405(g)
                                                                                        )               *
                                                                                                        (IfAn
                                                                                                            ti
                                                                                                             tru
                                                                                                               st
                                                                                                                ,th
                                                                                                                  enAgov
                                                                                                                       ern
                                                                                                                         s)*
                         345 Marin eP roductLiabil
                                                 ity
                                                                864SS IDT  itleXV I
                         350 MotorV  ehicle
                                                                865RS  I( 405(g)
                                                                               )
                         355 MotorV  ehic
                                        l eProductLiabili
                                                        ty
                                                             O
                                                             therSt
                                                                  atu tes
                         360Oth erP ersonalInjury
                                                                891Ag r i
                                                                        cu lturalActs
                         362 Medical Ma lpract
                                             ice
                                                                893Env  ironm ental Mat
                                                                                      ters
                         365Produ  c
                                   tL iabil
                                          ity
                                                                890O th erS tatutoryAct
                                                                                      ions(If
                         367H ea
                               lthCa   r
                                       e/Ph a
                                            rm aceut
                                                   ical
                                                                     Adm ini s
                                                                             trat
                                                                                iveA gencyi
                                                                                          s
                             Person a
                                    lIn juryP roductL i
                                                      abil
                                                         ity
                                                                    In volved)
                         368Asb estosP roductLiabil
                                                  ity


o E. GeneralCivil(Other)                          OR            o F. ProSeGeneralCivil
 R
 ealProp
       erty                      Bank
                                    ruptcy                           F
                                                                     ede
                                                                       ralTaxSu i
                                                                                ts                            462Natu ralizat
                                                                                                                            ion
    210LandCond emnation             422Appea
                                            l27USC158                   870Taxes(USpla
                                                                                     int
                                                                                       if
                                                                                        for                       Applic a
                                                                                                                         tion
    220Forec
           losur
               e                     423 W
                                         ithd
                                            rawa
                                               l28USC157                    d
                                                                            efendant
                                                                                   )                          465Othe rImm  igra t
                                                                                                                                 ion
    230Rent
          ,L ea
              se &E jectment                                            871IRS-ThirdPa
                                                                                     rty26USC                     Act
                                                                                                                    i on s
    240Tort
          stoLand                P
                                 risonerPet
                                          it
                                           ions                            7609                               470Rack eteerIn fluenced
    245TortProductLiabil
                       ity           535DeathPenal
                                                 ty
                                                                                                                  &C  orrup tO rganiz at
                                                                                                                                       ion
                                     540 Mandamus &O ther            Fo
                                                                      rfe
                                                                        itu
                                                                          re/Pena
                                                                                lty
    290AllOtherRealPr oper
                         ty                                                                                   480Con sum  e
                                                                                                                          rC  redit
                                     550Civi
                                           lRight
                                                s                       625D rugRela
                                                                                   tedS
                                                                                      eizu
                                                                                         reof
                                                                            Proper
                                                                                 ty21USC8 81                  490Cabl e
                                                                                                                      /Sa tel
                                                                                                                            liteTV
 P
 ersonalP
        rop er
             ty                      555Pri
                                          sonConditions
                                                                        690O the
                                                                               r                              850Securities
                                                                                                                          /Comm   odities
                                                                                                                                        /
     370OtherFraud                   560Civi
                                           lDeta
                                               inee–C  ond
                                                         it
                                                          ion
                                                            s
                                                                                                                 E xch ange
     371TruthinL end
                   ing                  ofC on
                                             finement
                                                                     O
                                                                     the
                                                                       rS t
                                                                          atut
                                                                             es                               896Arbitr at
                                                                                                                         ion
     380OtherPersona
                   lP rop
                        ert
                          y
                                                                        375Fals
                                                                              eC laim sA c
                                                                                         t                    899Adm in is
                                                                                                                         trativ eProc edure
        D amage                  P
                                 rop
                                   ertyRight
                                           s
                                    820Copyrigh
                                              ts                        376QuiTam(   31USC                        Act
                                                                                                                    /R  evi
                                                                                                                          ewo  rApp  ealof
     385P
        rop er
             tyDam  ag
                     e
                                    830Paten
                                           t                               3729(a
                                                                                ))                                Agen cyD  e
                                                                                                                            cision
        ProductLiabi
                   lity
                                    835Paten
                                           t–Abb rev
                                                   iat
                                                     edN
                                                       ew               400Stat
                                                                              eR  eapportionm
                                                                                            ent               950Con st
                                                                                                                      itu t
                                                                                                                          iona l
                                                                                                                               ityofS  t
                                                                                                                                       ate
                                       D rugAppli
                                                cat
                                                  ion                   430Banks &Bank  ing                      Statu tes
                                    840Tradem a
                                              rk                        450Comm  erce/ICC                     890Othe rS tatutoryA ctions
                                                                            Rate
                                                                               s/e
                                                                                 t c.                            (
                                                                                                                 ifn  otadm ini s
                                                                                                                                trat
                                                                                                                                   i veagency
                                                                        460Deportation                           reviewo  rP rivacyA  ct
                                                                                                                                       )
                   Case 1:19-cv-01708-KBJ Document 1-1 Filed 06/12/19 Page 2 of 2
 o G.    Hab
           easC
              orpu
                 s/                 o H.   Emp
                                             loymen
                                                  t                      o I. FOIA/PrivacyAct              o J. StudentLoan
         2
         255                            D
                                        isc
                                          rim
                                            inat
                                               ion
     530HabeasCorpus– G
                      en e
                         ral            442C
                                           ivi
                                             lR ight
                                                   s–Emp  loyment           895F
                                                                               r e
                                                                                 edomo fInform
                                                                                             ationAc
                                                                                                   t          152Recove
                                                                                                                      ryo fDe
                                                                                                                            faul
                                                                                                                               ted
     510 Mo
          tion
             /Vaca
                 teSentence                (
                                           crit
                                              eria:rac
                                                     e,gend e
                                                            r/s
                                                              ex,           890OtherSt
                                                                                     atuto
                                                                                         r yAc
                                                                                             tions               StudentLoan
     463HabeasCorpus–Alien                 nat
                                             ionalorig
                                                     in,                       (
                                                                               ifP r
                                                                                   ivacyAct)                     (
                                                                                                                 ex c
                                                                                                                    ludingve
                                                                                                                           teran
                                                                                                                               s)
         De
          tain
             ee                            di
                                            scrimina
                                                   tion,disab
                                                            il
                                                             ity
                                                               ,age
                                                                  ,
                                           re
                                            lig
                                              ion,reta
                                                     liat
                                                        ion)

                                    *
                                    (Ifp
                                       ros
                                         e,s
                                           ele
                                             ctth
                                                isd
                                                  eck
                                                    )*                   *
                                                                         (Ifp
                                                                            ros
                                                                              e,s
                                                                                ele
                                                                                  ctth
                                                                                     isd
                                                                                       eck
                                                                                         )*

 o K.    La
          b o
            r/ER
               ISA                  o L. OtherCivilRights                o M.     C
                                                                                  ont
                                                                                    rac
                                                                                      t                    o N. Three-Judge
         (non
            -emp
               loymen
                    t)                       (n
                                              on-
                                                emp
                                                  loym
                                                     ent
                                                       )                                                      Cou
                                                                                                                rt
                                                                            110Insu ran ce
     710Fai
          rLabo rStandardsA  ct         441Vot
                                             ing( ifnotVot
                                                         ingR igh
                                                                ts          120 Ma rine                       441C
                                                                                                                 ivi
                                                                                                                   lRigh
                                                                                                                       ts–Vot
                                                                                                                            ing
     720Labor/Mgm t
                  .R e
                     lation s               Ac
                                             t)                             130 Mil
                                                                                  l erA ct                       (
                                                                                                                 ifVot
                                                                                                                     ingRi
                                                                                                                         ght
                                                                                                                           sA c
                                                                                                                              t)
     740LaborRailwayA ct                443Housing/Accomm oda
                                                            tions           140N ego t
                                                                                     iableIn strument
     751Familyand Medical               440OtherC ivi
                                                    lRights                 150R ecov eryofO  verpayment
         L
         eav eAc
               t                        445Am er
                                               ican sw/Di
                                                        sabi
                                                           li
                                                            ties–                &En  for
                                                                                        cem  entof
     790OtherLaborL i
                    tigation               Emp loym ent                         Jud gm ent
     791Empl.Ret.Inc
                   .S ecurityA c
                               t        446Am er
                                               ican sw/Di
                                                        sabi
                                                           li
                                                            ties–           153R ecov eryofO  verpayment
                                            O
                                            the r                               ofV  et
                                                                                      eran’sB  ene
                                                                                                 fit
                                                                                                   s
                                        448Education                        160St ockh o
                                                                                       lder’sSu its
                                                                            190O the rCon tra c
                                                                                              ts
                                                                            195Con  tractPr odu c
                                                                                                tLiabi
                                                                                                     li
                                                                                                      ty
                                                                            196F ran chis
                                                                                        e


 V
 . OR
    IGIN
 o1Original o2Removed o3Remanded o4Reinstated o5Transferred o6 Multi-district o7Appealto                             o8 Multi-district
    P
    roc
      eed
        ing         f
                    romSta
                         te        fromApp
                                         el
                                          lat
                                            e      o
                                                   rReop
                                                       ened        f
                                                                   roman oth
                                                                           er        L
                                                                                     it
                                                                                      iga
                                                                                        tion           D
                                                                                                       istr
                                                                                                          ictJudge     L
                                                                                                                       it
                                                                                                                        igat
                                                                                                                           ion–
                    Cou
                      rt           Cour
                                      t                            d
                                                                   ist
                                                                     ric
                                                                       t(spe
                                                                           cify
                                                                              )                        from Mag.       D
                                                                                                                       ire
                                                                                                                         ctFil
                                                                                                                             e
                                                                                                       Judge

 V
 I.CAUSEOFACT
            ION(C
                ITETHEU
                      .S.C
                         IVILSTATUTEUNDER WH
                                           ICHYOUAREF
                                                    ILINGAND WR
                                                              ITEABR
                                                                   IEFSTATEMENTOFCAUSE
                                                                                     .)
  28U
    .S.Code§1333
               (1)
                 ,Sav
                    ingtoSu
                          ito
                            rs, Ma
                                 ri
                                  timeto
                                       rtsaspe
                                             rafo
                                                remen
                                                    tioneds
                                                          tatu
                                                             te.

 V
 II.REQUESTEDIN                    CHECKIFTH
                                           ISISACLASS        DEMAND$                              Ch
                                                                                                   eckYESon
                                                                                                          lyi
                                                                                                            fdem
                                                                                                               and
                                                                                                                 edincomp
                                                                                                                        lain
                                                                                                                           t
     COMPLAINT                     ACTIONUNDERF.R
                                                .C.P
                                                   .23
                                                                 JURYDEMAND
                                                                          :                       YES           NO    ✘
 V
 III
   .RELATEDCASE
     IFANY
              (S)                  (S
                                    eei
                                      nst
                                        ruc
                                          tio
                                            n)
                                                             YES     ✘          NO                I
                                                                                                  fye
                                                                                                    s,p
                                                                                                      lea
                                                                                                        secomp
                                                                                                             le
                                                                                                              ter
                                                                                                                ela
                                                                                                                  tedc
                                                                                                                     asefo
                                                                                                                         rm


 DATE       6
    :________
            _/1
              _ 2
                /
               __
                __2
                  _0
                   _19
                    __
                     ___
                       ____           S
                                      IGNATURE OFATTORNEY OFRECORD_________
                                                                          ___
                                                                            ___ /
                                                                              ___
                                                                                __s
                                                                                  /
                                                                                  __Jo
                                                                                    __
                                                                                     _n
                                                                                      _a
                                                                                       t
                                                                                       _h
                                                                                        _ a
                                                                                         __
                                                                                          _n
                                                                                           __
                                                                                            _H
                                                                                             _a
                                                                                              f
                                                                                              _e
                                                                                               _t
                                                                                                _z
                                                                                                 _
                                                                                                 ___
                                                                                                   ___
                                                                                                     ___
                                                                                                       ______
                                                                                                            ___


                                   INSTRUCT
                                          IONSFORCOMPLET  INGCIVILCOVERSHEETJS
                                                                             -44
                                              Autho
                                                  rityfo
                                                       rCiv
                                                          ilCov
                                                              erShe
                                                                  et

    TheJS-44civi
               lcov e
                    rshee
                        tandtheinformat
                                      ionconta
                                             inedh er
                                                    einn e
                                                         ithe
                                                            rrep
                                                               lace
                                                                  snorsuppl
                                                                          em entsthefi
                                                                                     lingsandse
                                                                                              rvice
                                                                                                  sofple
                                                                                                       adingsorothe
                                                                                                                  rp ap
                                                                                                                      e r
                                                                                                                        sasrequi
                                                                                                                               red
bylaw,exc
        epta sprov
                 idedbyloca
                          lrul
                             eso fc ou
                                     rt
                                      .T hi
                                          sform,a pprov
                                                      edb ytheJu
                                                               dic
                                                                 ialCon
                                                                      feren
                                                                          ceo ftheUnitedStat
                                                                                           esinSeptemb
                                                                                                     er1974,isrequ
                                                                                                                 iredfortheuseofth
                                                                                                                                 e
Cl
 erkofCourtforthepurpos
                      eofini
                           tia
                             tingthecivi
                                       ldocke
                                            tsheet
                                                 . Co nsequen
                                                            tly
                                                              ,aciv
                                                                  ilcov
                                                                      ersheetissubm i
                                                                                    ttedtotheCl
                                                                                              erkofCour
                                                                                                      tforeachcivi
                                                                                                                 lcom p
                                                                                                                      l a
                                                                                                                        intf
                                                                                                                           iled
                                                                                                                              .
Li
 stedbe
      lowa retip
               sforcom p
                       let
                         ingth
                             ecivilcoversh
                                         eet
                                           . Thesetipscoincid
                                                            ew i
                                                               ththeRomanNum  eral
                                                                                 sonth ecove
                                                                                           rsheet
                                                                                                .

        I
        .        COUNTYOFRESIDENCEOFF IRSTLISTEDPLAINTIFF
                                                        /DEFENDANT(b)Countyofr
                                                                             esid
                                                                                ence
                                                                                   :U s
                                                                                      e11001toind
                                                                                                icatepl
                                                                                                      ain
                                                                                                        tif
                                                                                                          fifr
                                                                                                             esid
                                                                                                                ent
                 o
                 fW a
                    shing
                        ton
                          ,DC
                            ,88888i
                                  fpl
                                    ain
                                      ti
                                       ffi
                                         sres
                                            iden
                                               tofUn
                                                   itedSt
                                                        ate
                                                          sbu
                                                            tno
                                                              tW a
                                                                 shing
                                                                     ton
                                                                       , DC,and99999i
                                                                                    fplain
                                                                                         ti
                                                                                          ffi
                                                                                            souts
                                                                                                idetheUni
                                                                                                        tedSta
                                                                                                             tes
                                                                                                               .

        I
        II.      CIT
                   IZENSH IPOFPR
                               INC
                                 IPALPART
                                        IES
                                          :Th
                                            iss
                                              ect
                                                ioni
                                                   scom
                                                      ple
                                                        tedon
                                                            lyi
                                                              fdiv
                                                                 ers
                                                                   ityo
                                                                      fci
                                                                        tiz
                                                                          ensh
                                                                             ipw
                                                                               ass
                                                                                 ele
                                                                                   cteda
                                                                                       sth
                                                                                         eBa
                                                                                           siso
                                                                                              fJu
                                                                                                risdi
                                                                                                    ction
                 unde
                    rSe
                      ctionII
                            .

        IV
         .       CASEASS IGNMENTANDNATUREOFSU      IT
                                                    :T hea
                                                         ssignmen
                                                                tofajudgetoyou
                                                                             rcasewi
                                                                                   lldependontheca
                                                                                                 tego
                                                                                                    ryyouse
                                                                                                          lec
                                                                                                            tthatb
                                                                                                                 est
                 repre
                     sen
                       tsthepr
                             im a
                                rycau
                                    seofac
                                         tionfoun
                                                dinyourcompl
                                                           aint
                                                              .You mays
                                                                      elec
                                                                         tonlyon
                                                                               ec a
                                                                                  tego
                                                                                     ry. You m
                                                                                             usta
                                                                                                lsose
                                                                                                    lec
                                                                                                      tonecor
                                                                                                            resp
                                                                                                               ond
                                                                                                                 ing
                 natu
                    reofsui
                          tfoundund
                                  ertheca
                                        tegoryoft
                                                hecas
                                                    e.

        V
        I.       CAUSEOFACT
                          ION
                            :Ci
                              teth
                                 eU.S
                                    .Civ
                                       ilS
                                         tatut
                                             eund
                                                erwh
                                                   ichyoua
                                                         ref
                                                           il
                                                            ingandw
                                                                  ri
                                                                   teab
                                                                      rie
                                                                        fst
                                                                          atem
                                                                             ento
                                                                                fth
                                                                                  epr
                                                                                    ima
                                                                                      ryc
                                                                                        aus
                                                                                          e.

        V
        III
          .      RELATEDCASE(S
                             ),IFANY
                                   :Ify
                                      oui
                                        ndi
                                          cat
                                            edth
                                               atth
                                                  erei
                                                     sar
                                                       ela
                                                         tedc
                                                            ase
                                                              ,you m
                                                                   ustcom
                                                                        ple
                                                                          tear
                                                                             ela
                                                                               tedc
                                                                                  asefo
                                                                                      rm,wh
                                                                                          ich m
                                                                                              ayb
                                                                                                eob
                                                                                                  ta
                                                                                                   inedf
                                                                                                       rom
                 theC
                    lerk
                       ’sO
                         ff
                          ice
                            .

        B
        ecau
           seo
             fth
               ene
                 edfo
                    rac
                      cur
                        ateandcom
                                ple
                                  tein
                                     form
                                        at
                                         ion
                                           ,youshou
                                                  lden
                                                     sur
                                                       eth
                                                         eac
                                                           cur
                                                             acyo
                                                                fth
                                                                  ein
                                                                    form
                                                                       at
                                                                        ionp
                                                                           rov
                                                                             idedp
                                                                                 rio
                                                                                   rtos
                                                                                      ign
                                                                                        ingth
                                                                                            efo
                                                                                              rm.
